             Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                 Main Document    Page 1 of 16


Attorney or Party Name, Address , Telephone & FAX Numbers, State Bar         FOR COURT USE ONLY
Number & Email Address
 Miguel Duarte 253615
 Law Offices of Miguel Duarte
 10829 Downey Ave.
 Downey, CA 90241
 562-869-5300 Fax: 562-861-7000
 253615 CA
 mduarte.esq@gmai~.com




 D Debtor appearing without attorney
 • Attorney for Debtor

                                               UNITED STATES BANKRUPTCY COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

List all names (including trade names) used by Debtor within                 CASE NUMBER:
the last 8 years.
In re:                                                                       CHAPTER13
   Dax Bainsworth Guillory                                                                        CHAPTER 13 PLAN
                                                                                                      •Original
                                                                                                      D 1'1 Amended*
                                                                                                      D 2"d Amended*
                                                                                                      D         Amended*

                                                                                   *list below which sections have been changed:

                                                                                         [FRBP 3015(b); LBR 3015-11
                                                                             11 U.S.C. SECTION 341(a) CREDITORS' MEETING:
                                                                             Date:
                                                                             Time:
                                                                             Address:


                                                                             PLAN CONFIRMATION HEARING: [LBR 3015-1(d)]
                                                                             Date:
                                                                             Time:
                                                                             Address:
                                                                Debtor(s).

         "Bankruptcy Code" and "11 U.S. C." refer to the United States Bankruptcy Code, Title 11 of the United States Code.
   "FRBP" refers to the Federal Rules of Bankru tc Procedure. "LBR" and "LBRs" refer to the Local Bankru tc Rule s of this court.

Part 1: PRELIMINARY INFORMATION

TO DEBTOR (the term "Debtor" includes and refers to both spouses as Debtors in a joint bankruptcy case): This
Chapter 13 Plan (Plan) sets out options that may be appropriate in some cases, but the presence of an option in this Plan
does not indicate thatthe option is appropriate, or permissible, in your situation. A Plan that does not comply with local
rules and judicial rulings may not be confirmable. You should read this Plan carefully and discuss it with your attorney if
you have one. If you do not have an attorney, you may wish to consult one.

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 1                                  F3015-1.01.CHAPTER13.PLAN
              Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                  Main Document    Page 2 of 16


TO ALL CREDITORS: This Plan is proposed by Debtor and your rights may                        be
                                                                                 affected by this Plan. Your claim may be
reduced , modified, or eliminated. You should read this Plan carefully and discuss it with your attorney if you have one. If
you do not have an attorney, you may wish to consult one.

PLEASE NOTE THAT THE PROVISIONS OF THIS PLAN MAY BE MODIFIED BY ORDER OF THE COURT.

If you oppose this Plan's treatment of your claim or any provision of this Plan, you or your attorney must file a written
objection to confirmation of the Plan at least 14 days before the date set for the hearing on confirmation. However, the
amounts listed on a proof of claim for an allowed secured or priority claim control over any contrary amounts listed in the
Plan. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See FRBP
3015. In addition, you must file a timely proof of claim in order to be paid under any plan. See LBR 3015-1 and FRBP
3002(a).

Defaults will be cured using the interest rate set forth below in the Plan.

The following matters may be of particular importance to you:

Debtor must check one box on each line to state whether or not this Plan includes each of the following items. If
an item is checked as "Not Included," if both boxes are checked, or neither box is checked, the item will be
ineffective if set out later as a provision in this Plan.

     1.1       Valuation of property and avoidance of a lien on property of the bankruptcy estate, set out in Class 3B
               and/or Section IV (11 U.S.C. § 506(a) and (d)):
               0 Included     • Not included

     1.2       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in Section
               IV (11 U.S.C. § 522(f)):
               0 Included       • Not included

      1.3      Less than full payment of a domestic support obligation that has been assigned to a governmental unit,
               pursuant to 11 U.S.C. §1322(a)(4). This provision requires that payments in Part 2 Section I.A. be for a
               term of 60 months:
               0 Included      • Not included

     1.4       Other Nonstandard Plan provisions, set out in Section IV:
               0 Included    • Not included

ALL CREDITORS ARE REQUIRED TO FILE A PROOF OF CLAIM IN ORDER TO HAVE AN ALLOWED CLAIM,
EXCEPT AS PROVIDED IN FRBP 3002(a). A Debtor whose Plan is confirmed may be eligible thereafter to receive a
discharge of debts to the extent specified in 11 U.S.C. § 1328.

Regardless of whether this Plan treats a claim as secured or unsecured, any lien securing such claim is not avoided other
than as provided by law or order of the court.

Part 2: PLAN TERMS

Debtor proposes the following Plan terms and makes the following declarations:

Section I. PLAN PAYMENT AND LENGTH OF PLAN

     A       Monthly Plan Payments will begin 30 days from the date the bankruptcy petition was filed . If the payment due
             date falls on the 291h , 30lh, or 31"1 day of the month, payment is due on the 1•1 day of the following month (LBR
             3015-1 (k)(1 )(A)).

             Payments by Debtor of:
             $ 399.91                     per month for months -
                                                               1 ---               through _6_0_ __          totaling $ 23,994.60

              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                               Page 2                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                   Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                     Main Document    Page 3 of 16

            For a total plan length of 60 months totaling $23,994.60.

    B. Nonpriority unsecured claims.

            The total amount of estimated non-priority unsecured claims is $351 ,465.00.

            1.     Unless otherwise ordered by the court, after Class 1 through Class 4 creditors are paid, allowed nonpriority
                   unsecured claims that are not separately classified (Class 5) will be paid pro rata per the option checked
                   below. If both options below are checked, the option providing the largest payment will be effective.

                   a. D "Percentage" plan: ~% of the total amount of these claims, for an estimated total payment of
                        $21 ,616.80.

                   b. D "Residual" plan: The remaining funds, after disbursements have been made to all other creditors
                        provided for in this Plan, estimated to pay a total of $21,616.80 and§.% to claims in Class 5. The amount
                        distributed to Class 5 claims may be less than the amount specified here depending on the amount of
                        secured and priority claims allowed.

            2. Minimum Plan payments. Regardless of the options checked above, payments on allowed nonpriority
               unsecured claims will be made in at least the greater of the following amounts:

                   (a) the sum of $0.00, representing the liquidation value of the estate in a hypothetical Chapter 7 case under 11
                       U.S.C. § 1325(a)(4), or

                   (b) if Debtor has above-median income and otherwise subject to 11 U.S.C. § 1325(b), the sum of
                       $ 32,824.80 , representing all disposable income payable for 60 months under the means test.

    C. Income tax refunds. Debtor will provide the Chapter 13 Trustee with a copy of each income tax return filed during
       the Plan term within 14 days of filing the return and, unless the Plan provides 100% payment to nonpriority
       unsecured creditors (Class 5), will turn over to the Chapter 13 Trustee all federal and state income tax refunds
       received for the term of the plan . The Debtor may retain a total of $500 of the sum of the federal and state tax
       refunds for each tax year. Income tax refunds received by the debtor and turned over to the Chapter 13 Trustee
       or directly turned over to the Chapter 13 Trustee by the taxing authorities do not decrease the total amount of
       payments stated in Section I.A., above. The refunds are pledged to the plan in addition to the amounts stated in
       Section I.A and can be used by the Chapter 13 Trustee to increase the percentage paid to general unsecured
       creditors without further order of the Bankruptcy Court.

    D. In the event that secured creditor(s) file a Notice of Postpetition Fees and Costs pursuant to FRBP 3002.1 (c), the
       Chapter 13 Trustee is authorized, but not required , to commence paying those charges 90 days after that notice
       is filed, unless within that time the Debtor contests those charges by filing a motion to determine payment under
       FRBP3002.1(e) or agrees to pay those charges by filing a motion to modify this Plan.

    E. Debtor must make preconfirmation adequate protection payments for any creditor that holds an allowed claim
            secured by personal property where such security interest is attributable to the purchase of such property and
            preconfirmation payments on leases of personal property whose allowed claim is impaired by the terms proposed
            in this Plan. Debtor must make preconfirmation adequate protection payments and preconfirmation lease
            payments to the Chapter 13 Trustee for the following creditor(s) in the following amounts:




            Each adequate protection payment or preconfirmation lease payment will accrue beginning the 30th day from the
            date of filing of the case. The Chapter 13 Trustee must deduct the foregoing adequate protection payment(s)
            and/or preconfirmation lease payment from Debtor's Plan Payment and disburse the adequate protection
            payment or preconfirmation lease payment to the secured creditor(s) at the next disbursement or as soon as
            practicable after the payment is received and posted to the Chapter 13 Trustee's account. The Chapter 13
            Trustee will collect his or her statutory fee on all receipts made for preconfirmation adequate protection payments
            or preconfirmation lease payments.

                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Apri/2019                                                                   Page 3                                  F3015-1.01.CHAPTER13.PLAN
              Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                  Main Document    Page 4 of 16


     F. Debtor must not incur debt greater than $1,000 without prior court approval unless the debt is incurred in the
        ordinary course of business pursuant to 11 U.S.C. §1304(b) or for medical emergencies.

     G. The Chapter 13 Trustee is authorized to disburse funds after the date the Plan confirmation is announced in open
        court.

     H.      Debtor must file timely all postpetition tax returns and pay timely all postconfirmation tax liabilities directly to the
             appropriate taxing authorities.

     I.      Debtor must pay all amounts required to be paid under a Domestic Support Obligation that first became payable
             after the date of the filing of the bankruptcy petition.

     J.      If the Plan proposes to avoid a lien of a creditor, the Chapter 13 Trustee must not disburse any payments to that
             creditor on that lien until the Plan confirmation order is entered.

     K. Debtor must pay all required ongoing property taxes and insurance premiums for all real and personal property
             that secures claims paid under the Plan.

Section II. ORDER OF PAYMENT OF CLAIMS; CLASSIFICATION AND TREATMENT OF CLAIMS:

     Except as otherwise provided in this Plan, the Chapter 13 Trustee must disburse all available funds for the payment of
     claims as follows:

     A. ORDER OF PAYMENT OF CLAIMS:


             1st   If there are Domestic Support Obligations, the order of priority will be:

                       (a) Domestic Support Obligations and the Chapter 13 Trustee's fee not exceeding the amount accrued
                          on Plan Payments made to date;

                       (b) Administrative expenses (Class 1(a)) until paid in full;

                   If there are !lQ_Domestic Support Obligations, the order of priority will be:

                       (a) The Chapter 13 Trustee's fee not exceeding the amount accrued on Plan Payments made to date;

                       (b) Administrative expenses (Class 1(a)) until paid in full.

             2nd   Subject to the 1st paragraph, pro rata to all secured claims and all priority unsecured claims until paid in full
                   except as otherwise provided in this Plan ..

             3rd   Non-priority unsecured creditors will be paid pro rata except as otherwise provided in this Plan. No payment
                   will be made on nonpriority unsecured claims until all the above administrative, secured and priority claims
                   have been paid in full unless otherwise provided in this Plan .

     B. CLASSIFICATION AND TREATMENT OF CLAIMS:




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                               Page 4                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                  Main Document    Page 5 of 16


                                                                   CLASS 1


                      ALLOWED UNSECURED CLAIMS ENTITLED TO PRIORITY UNDER 11 U.S.C. §507

 Class 1 claims will be paid in full pro rata. Any treatment that proposes to pay claims in Class 1(a) or 1(b) less than in full
 must be agreed to in writing by the holder of each such claim and specifically addressed in Section IV.D.

 Unless otherwise ordered by the court, the claim amount stated on a proof of claim, and the dollar amount of any
 allowed administrative expense, controls over any contrary amount listed below.




 ( 1)   Chapter 13 Trustee's Fee - estimated at 11 % of all payments to be made to all classes through this Plan.

 (2)    Attorney's Fees

 (3)    Chapter 7 Trustee's Fees


 (4)    Other




 (1)    Internal Revenue Service

 (2)    Franchise Tax Board

 (3)    Domestic Support Obligation

                     Other




D See attachment for additional claims in Class 1.


                                                                  CLASS 2


                 CLAIMS SECURED SOLELY BY PROPERTY THAT IS DEBTOR'S PRINCIPAL RESIDENCE
                    ON WHICH OBLIGATION MATURES AFTER THE FINAL PLAN PAYMENT IS DUE
 Check one.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page s                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                 Main Document    Page 6 of 16

    • None. If "None" is checked, the rest of this form for Class 2 need not be completed.

    D Debtor will maintain and make the current contractual installment payments on the secured claims listed below,
     with any changes required by the applicable contract and noticed in conformity with any applicable rules. Unless
     otherwise ordered by the court, these payments will be disbursed either by the Chapter 13 Trustee or directly by
     Debtor, as specified below. Debtor will cure the prepetition arrearages, if any, on a listed claim through
     disbursements by the Chapter 13 Trustee, with interest, if any, at the rate stated.

       The arrearage amount stated on a proof of claim controls over any contrary amount listed below.




D See attachment for additional claims in Class 2.


                                                                 CLASS 3A



                                   UNIMPAIRED CLAIMS TO BE PAID DIRECTLY BY DEBTOR

 Check one.

   • None. If "None" is checked, the rest of this form for Class 3A need not be completed.

   D Debtor will make regular payments, including any .preconfirmation payments, directly· to the following creditors in
   accordance with the terms of the applicable contract (Include Creditor Name and Last 4 Digits of Account Number):


The claims of these creditors are unimpaired under the plan.


D See attachment for additional claims in Class 3A.


                                                                 CLASS 38


  CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE BIFURCATED AND PAID IN FULL
                               DURING THE TERM OF THIS PLAN.
 Check one.


   • None. If "None " is checked, the rest of this form for Class 38 need not be completed.

   D Debtor proposes:

         Bifurcation of Claims - Dollar amounts/lien avoidance. Except as provided below regarding bifurcation of
         claims into a secured part and an unsecured part, the claim amounts listed on a proof of claim control this Plan
         over any contrary amounts listed below.

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 6                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                      Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                                   Desc
                                                        Main Document    Page 7 of 16


         (a) Bifurcated claims - secured parts: Debtor proposes that, for the purposes of distributions under this Plan, the
            dollar amount of secured claims in this Class 3B should be as set forth in the column headed "Secured Claim
            Amount." For that dollar amount to be binding on the affected parties, either

              (i) Debtor must obtain a court order granting a motion fixing the dollar amount of the secured claim and/or
                  avoiding the lien, or

              (ii) Debtor must complete and comply with Part 2 Section IV.C., so that the Plan itself serves as such a motion;
                   the "Included" boxes must be checked in Part 1 Paragraphs 1.1 and/or 1.2 (indicating that this Plan
                   includes valuation and lien avoidance, and/or avoidance of a judicial lien or nonpossessory,
                   nonpurchase-money lien in Section IV.C.); and this Plan must be confirmed - if any one of those conditions
                   is not satisfied, then the claim will not be bifurcated into a secured part and an unsecured part pursuant to
                   this sub-paragraph.

         (b) Bifurcated claims - unsecured parts: Any allowed claim that exceeds the amount of the secured claim will be
            treated as a nonpriority unsecured claim in Class 5 below.




D See attachment for additional claims in Class 3B.


                                                    .                  CLASS 3C


 CLAIMS SECURED BY REAL OR PERSONAL PROPERTY WHICH ARE TO BE PAID IN FULL DURING THE TERM
        OF THIS PLAN (WITHOUT BIFURCATION), INCLUDING CURE OF ARREARS, IF APPLICABLE.

 Check all that apply.


   • None. If "None " is checked, the rest of this form for Class 3C need not be completed.

   D Debtor proposes to treat the claims listed below as fully secured claims on the terms set forth below. These claims
       will not be bifurcated . The claim amounts listed on a proof of claim control this Plan over any contrary amounts
       listed below.




   D Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
   claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
   payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will cure

             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 7                                    F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                  Main Document    Page 8 of 16




      and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13 Trustee,
      with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls over any
      contrary amount listed below.




                                                                                                                              Debtor


D See attachment for additional claims in Class 3C.

'
'                                                                CLASS 30


                                       SECURED CLAIMS EXCLUDED FROM 11 U.S.C. §506

    Check one.


      •None. If "None" is checked, the rest of this form for Class 30 need not be completed.

      D The claims listed below were either:

    1. Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
      vehicle   acquired for the personal use of Debtor, or

    2. Incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
      value.

    These claims will be paid in full under this Plan with interest at the rate stated below. The claim amount stated on a proof
    of claim controls over an contra amount listed below.




D See attachment for additional claims in Class 3D.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 8                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                  Main Document    Page 9 of 16



                                                                   CLASS 4


                            OTHER CLAIMS ON WHICH THE LAST PAYMENT ON A CLAIM IS DUE
                             AFTER THE DATE ON WHICH THE FINAL PLAN PAYMENT IS DUE,
                                WHICH ARE PROVIDED FOR UNDER 11 U.S.C. §1322(b)(5)
    Check one.

   • None. If "None" is checked, the rest of this form for Class 4 need not be completed.

   0 Debtor will maintain and make the current contractual installment payments (Ongoing Payments) on the secured
    claims listed below pursuant to the terms of the applicable contract, except as stated otherwise in this Plan. These
    payments will be disbursed either by the Chapter 13 Trustee or directly by Debtor, as specified below. Debtor will
    cure and pay the prepetition arrearages, if any, on a claim listed below through disbursements by the Chapter 13
    Trustee, with interest, if any, at the rate stated. The dollar amount of arrearage stated on a proof of claim controls
    over any contrary amount listed below.




0 See attachment for additional claims in Class 4.


                                                                  CLASS 5A

                            NON-PRIORITY UNSECURED CLAIMS NOT SEPARATELY CLASSIFIED
 Allowed nonpriori       unsecured claims not separate! classified must be paid pursuant to Section l.B. above.


                                                     SEPARATE CLASSIFICATION:
Check all that apply if Debtor proposes any separate classification of nonpriority unsecured claims.
   • None. If "None" is checked, the rest of this form for Class 5 need not be completed.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 9                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                   Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                                       Desc
                                                     Main Document    Page 10 of 16


                                                         ·.
                                                                       CLASS 5B


 D Maintenance of payments. Debtor will maintain and make the contractual installment payments on the unsecured
 claims listed below on which the last payment is due after the final Plan payment. The contractual installment payments
 will be disbursed by Debtor.




D See attachment for additional claims in Class 5.


                                                                        CLASS 6


                                                       . SURRENDER OF COLLATERAL

   Check one.

   • None. If "None" is checked, the rest of this form for Class 6 need not be completed.

   D Debtor elects to surrender to each creditor listed below the collateral that secures the creditor's claim. Debtor
    requests that upon confirmation of the Plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only
    and that the stay under 11 U.S.C. §1301 be terminated in all respects. Any allowed unsecured claim resulting from
    the disposition of the collateral will be treated in Class 5 above.


       Creditor Name:                                                      Description:


 D See attachment for additional claims in Class 6.




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the·Central District of California.
April 2019                                                              Page 10                                    F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                 Main Document    Page 11 of 16


                                                                  CLASS 7
I



                                      EXECUTORY CONTRACTS AND UNEXPIRED LEASES
      Any executory contracts or unexpired leases not listed below are deemed rejected.

      Check one.

      • None. If "None" is checked, the rest of this form for Class 7 need not be completed.

      D The executory contracts and unexpired leases listed below are treated as specified (identify the contract or lease at
       · issue and the other party(ies) to the contract or lease) :


        Creditor Name:

        Description:
                             D Rejected                                     D Assumed; cure amount (if any): $ _ _ __ _
                                                                       to be paid over _ _ months

       Creditor Name:

        Description:
                             D Rejected                                     D Assumed; cure amount (if any): $ _ _ _ __
                                                                        to be paid over _ _ months

       Payments to be cured within        months of filing of the bankruptcy petition. All cure payments will be
       made through disbursements by the Chapter 13 Trustee.

    D See attachment for additional claims in Class 7.


Section Ill. PLAN SUMMARY



                 CLASS1a                                                                                                    $0.00
                 CLASS 1b                                                                                                   $0.00
                 CLASS 1c                                                                                                   $0.00
                 CLASS 2                                                                                                    $0.00
                 CLASS 38                                                                                                   $0.00


                 CLASS 3C                                                                                                   $0.00
                 CLASS3D                                                                                                    $0.00
                 CLASS4                                                                                                     $0.00
                 CLASS SA                                                                                             $21,616.80
                 CLASS SC                                                                                                   $0.00




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 11                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                 Main Document    Page 12 of 16

                 CLASS7                                                                                                     $0.00
                 SUB-TOTAL                                                                                            $21,616.80
                 CHAPTER 13 TRUSTEE'S FEE




Section IV. NON-STANDARD PLAN PROVISIONS

     • None. If "None" is checked, the rest of Section IV need not be completed.

     Pursuant to FRBP 3015(c), Debtor must set forth all nonstandard Plan provisions in this Plan in this separate
     Section IV of this Plan and must check off the "Included" box or boxes in Paragraphs 1.1, 1.2, 1.3 and/or 1.4
     of Part 1 of this Plan. Any nonstandard Plan provision that does not comply with these requirements is
     ineffective. A nonstandard Plan provision means any Plan provision not otherwise included in this mandatory
     Chapter 13 Plan form , or any Plan provision deviating from this form.

     The nonstandard Plan provisions seeking modification of liens and security interests address only those
     liens and security interests known to Debtor, and known to be subject to avoidance, and all rights are
     reserved as to any matters not currently known to Debtor.

         D A Debtor's Intent to File Separate Motion to Value Property Subject to Creditor's Lien or Avoid Creditor's Lien
            [11 U.S.C. § 506(a) and (d)]. Debtor will file motion(s) to value real or personal property of the bankruptcy
            estate and/or to avoid a lien pursuant to 11 U.S.C § 506(a) and (d), as specified in Attachment A.
         D B. Debtor's Intent to File Separate Motion to Avoid Creditor's Judicial Lien or Nonpossessory, Nonpurchase
            Security Interest [11 U.S.C. § 522(f)J. Debtor will file a Motion to avoid a judicial lien or nonpossessory,
            nonpurchase-money security interest, on real or personal property of the bankruptcy estate listed below
            pursuant to 11 U.S.C § 522(f). If the court enters an order avoiding a lien under 11 U.S.C. § 522(f), the Chapter
            13 Trustee will not pay any claim filed based on that lien as a secured claim.

 Name of Creditor Lienholder/Servicer:

 Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


 Name of Creditor Lienholder/Servicer:

 Description of lien and collateral (e.g., 2nd lien on 123 Main St.):


 Name of Creditor Lienholder/Servicer:

 Description of lien and collateral (e.g., 2nd lien on 123 Main St.):



D See attachment for any additional liens and security interests to be avoided by separate 11 U.S.C. § 522(f) motion.

D       C. Debtor's Request in this Plan to Modify Creditor's Secured Claim and Lien. Debtor proposes to modify the
        following secured claims and liens in this Plan without a separate motion or adversary proceeding - this Plan will
        serve as the motion to value the collateral and/or avoid the liens as proposed below. To use this option, Debtor
        must serve this Plan, LBR Form F 3015-1.02.NOTICE.341.LIEN.CONFRM and all related exhibits as
        instructed in that form. Note: Not all Judges will grant motions to value and/or avoid liens through this ·
        Plan. Please consult the specific Judge's Instructions/Procedures on the court's website for more
        information.                                    ·


             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 12                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA                                Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                                                                Desc
                                                                  Main Document    Page 13 of 16


                               DEBTOR'S REQUEST TO MODIFY CREDITOR'S SECURED CLAIM AND LIEN

      TO CREDITOR LIENHOLDER/SERVICER


            D            Real property collateral (street address and/or legal description or document recording number,
                         including county of recording) :

                         (attach page with legal description of property or document recording number as appropriate) .

            D            Other collateral (add description such as judgment date, date and place of lien recording, book and
                         page number) :


            D            11 U.S.C. § 522(f) - Debtor seeks avoidance of your lien(s) on the above described collateral effective
                         immediately upon issuance of the order confirming this Plan.

            D            11 U.S.C. § 506(a) and (d) - Debtor seeks avoidance of your lien(s) on the above described collateral
                         that will be effective upon the earliest to occur of either payment of the underlying debt determined
                         under nonbankruptcy law or one of the following :



                         (1) discharge under 11 U.S.C. § 1328, or

                         (2) Upon completion of all Plan payments.

     Value of collateral: ·· ·········· ·· ·· ············ ··· ···· ········· ············ ············ ·· '"· ····· ······· ·········· ··· ·· ········ ·· ···· ····· ··· · $   -----
     Liens reducing equity (to which subject lien can attach): $                                                           +$                 +$                  = .. ($
     Exemption (only applicable for lien avoidance under 11 U.S.C. § 522(f)):........~ ... .....~ .... ... ($
                                                                                                                                                                                -----

     Wherefore, Debtor requests that this court issue an order granting the foregoing property valuation
     and/or lien avoidance of the above-listed creditor on the above-described collateral in the form
     Attachment 8, C and/or D to this Plan, as applicable. (Debtor must use and attach a separate Attachment
     S, C and/or D which are also mandatory court forms for modification of each secured claim and lien.)

     Amount of remaining secured claim (negative results should be listed as $-0): ..... .. ... ..... ....... .... ... $
                                                                                                                                                                                -----

     Note: See other parts of this Plan for the proposed treatment of any remaining secured claim (generally Class 3).


0 See attachment(s) for additional request(s) to modify secured claims and liens by this Plan.

    D. Other Non-Standard Plan Provisions (use attachment, if necessary):

V. REVESTING OF PROPERTY

            Property of the bankruptcy estate will not revest in Debtor until a discharge is granted or the case is dismissed or
            closed without discharge. Revesting will be subject to all liens and encumbrances in existence when the case was
            filed, except those liens avoided by court order or extinguished by operation of law. In the event the case is
            converted to a case under Chapter 7, 11 , or 12 of the Bankruptcy Code, the property of the estate will vest in
            accordance with applicable law. After confirmation of this Plan, the Chapter 13 Trustee will not have any further
            authority or fiduciary duty regarding use, sale, or refinance of property of the estate except to respond to any
            motion for proposed use, sale, or refinance as required by the LBRs. Prior to any discharge or dismissal, Debtor
            must seek approval of the court to purchase, sell, or refinance real property.



              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Apri/2019                                                                Page 13                                  F3015-1.01.CHAPTER13.PLAN
             Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                 Main Document    Page 14 of 16

By filing this document, the Attorney for Debtor, or Debtor if not represented by an attorney, also certify(ies) that
the wording and order of the provisions in this Plan are identical to those contained in the Central District of
California Chapter 13 Plan other than any nonstandard Plan provisions included in Section IV.



 Date:       November 12, 2019




                                                                             Debtor 2




             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
April 2019                                                              Page 14                                  P3015-1.01.CHAPTER13.PLAN
            Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                               Desc
                                                Main Document    Page 15 of 16

                              ATTACHMENT A to Chapter 13 Plan/Confirmation Order
                               (11 U.S.C. §§ 506: valuation/lien avoidance by separate motion(s))

• None. If "None" is checked, the rest of this Attachment A need non be completed.


 1. Creditor Lienholder/Servicer:
       Subject Lien (e.g. , 2nd Lien on 123 Main
            St.):


 2.   Creditor Lienholder/Servicer:
         Subject Lien (e.g., 3r11 Lien on 123 Main St.):
                                                                 ----------------------~




 3.   Creditor Lienholder/Servicer:
         Subject Lien (e.g., 4t11 Lien on 123 Main St.):
                                                                 ----------------------~




 4.   Creditor Lienholder/Servicer:
         Subject Lien (e.g., 2nd Lien on 456 Broadway):


 5. Creditor Lienholder/Servicer:
       Subject Lien (e.g., 3r11 Lien on 456 Broadway):


 6. Creditor Lienholder/Servicer:
       Subject Lien (e.g., 4t11 Lien on 456 Broadway):


 7.   Creditor Lienholder/Servicer:
         Subject Lien (e.g. , 2nd Lien on 789 Crest Ave.):
                                                                    ~--------------------~




 8.   Creditor Lienholder/Servicer:
         Subject Lien (e.g., 3r11 Lien on 789 Crest Ave.):


9.    Creditor LienholderlServicer:
         Subject Lien (e.g., 4t11 Lien on 789 Crest Ave.):


(Attach additional pages for more liens/provisions.)

CERTIFICATION: I have prepared this attachment (including any additional pages) for use by the Chapter 13 Trustee. I
certify under penalty of perjury under the laws of the United States of America that the information provided in this
attachment is accurate to the best of my knowledge after reasonable inquiry, and I acknowledge that the Chapter 13
Trustee has no duty to verify the accuracy of that information.

 Executed on (date)         November 12, 2019


Printed name: Miguel Duarte 253615
• Attorney for Debtor or   D Debtor appearing without attorney
                                                                      Signature:------~
                                                                                      - - -'~
                                                                                            "-----~ :.£
                                                                                                    ___~
                                                                                                       ____  __



             This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Apri/2019                                                               Page 15                                  F3015-1.01.CHAPTER13.PLAN
            Case 8:19-bk-14428-TA               Doc 2 Filed 11/12/19 Entered 11/12/19 20:32:42                              Desc
                                                Main Document    Page 16 of 16




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
Apri/2019                                                              Page 16                                  F3015-1.01.CHAPTER13.PLAN
